Citation Nr: 0730229	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1953 to June 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Wichita, Kansas, where the veteran's file was then 
located.  In that decision, the M&ROC denied service 
connection for prostate cancer, to include as due to exposure 
to ionizing radiation.  The veteran's disagreement with that 
decision led to this appeal.  

During the course of the appeal, the case was transferred to 
the VA Regional Office (RO) in Little Rock, Arkansas.  The 
veteran testified before a Decision Review Officer (DRO) at a 
hearing held at the RO in June 2003.  In addition, the 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in July 2005.  In a decision 
dated in November 2005, the Board denied the veteran's appeal 
of denial of his claim for service connection for a low back 
disability and at the same time remanded the claim of 
entitlement to service connection for prostate cancer for 
additional development.  The prostate cancer service 
connection claim is now before the Board for further 
appellate consideration.  


FINDING OF FACT

The competent and probative medical and other evidence does 
not demonstrate that the veteran's prostate cancer was 
present until more than a year after service or that it is 
etiologically related to any incident of service including 
exposure to ionizing radiation.  




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in September 1999, the veteran filed his claim 
for service connection for prostate cancer stating that he 
felt the cancer was caused by exposure to radiation while he 
was stationed on Kwajalein from July 1956 to May 1957.  In a 
letter dated in March 2000, the Little Rock RO described the 
evidence needed to establish what was then called a "well-
grounded claim" and advised the veteran what evidence he 
should provide and what evidence VA would obtain.  Later, in 
a letter dated in June 2001, the RO explained that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) had been signed into law and established new duties 
for VA upon receipt of an application for disability 
benefits.  The RO also explained that the law changed the old 
requirement that a claimant must file a "well-grounded 
claim" before VA can provide assistance to a claimant.  The 
RO addressed claims not at issue here that had previously 
been denied as not well grounded, and in the same letter, the 
RO requested that the veteran provide specific information 
about his exposure to radiation so that it could take further 
action on his claim for compensation for disability resulting 
from radiation exposure.  

In the June 2001 letter, which pre-dated the November 2002 
initial adjudication of the prostate cancer service 
connection claim, the RO explained that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that a 
current disability could be shown by medical evidence or 
other evidence showing he had persistent or recurrent 
symptoms of disability and that a relationship between 
current disability and an injury in service was usually shown 
by medical records or medical opinions.  

In the June 2001 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to support his claims with 
appropriate evidence.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claim but 
has not provided him with a letter telling him of the type of 
evidence necessary to establish a disability rating or 
effective date.  This kind of information was outlined in a 
June 2007 supplemental statement of the case, but this is not 
acceptable because a post-decisional document cannot suffice 
to fulfill VA's duty to notify.  See Saunders v. Nicholson, 
487 F.3d. 881,886 (Fed. Cir. 2007) citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2006).  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the preponderance of the evidence is against the 
service connection claim at issue, rendering moot any 
question as to disability rating or effective date.  

Finally, service medical records are in the file, and 
available medical records have been obtained as have medical 
records from the Social Security Administration.  The private 
medical records submitted and identified by the veteran show 
he has been diagnosed as having prostate cancer.  In 
addition, VA has complied fully with the procedural 
guidelines of 38 C.F.R. § 3.311 pertaining to ionizing 
radiation claims by obtaining radiation dose estimates from 
the Department of Defense and referring the case to the 
Director of the Compensation and Pension Service who obtained 
a medical opinion from the Under Secretary for Health.  
Further, the Director of the Compensation and Pension Service 
provided an advisory opinion on the veteran's claim.  In 
addition, as noted in the Introduction, the veteran provided 
testimony at hearings held at the RO, one before a DRO in 
June 2003 and the other before the undersigned in July 2005.  
At the latter hearing, the veteran submitted additional 
evidence in conjunction with his claim.  Neither the veteran 
nor his representative has indicated that the veteran has or 
knows of any additional information that pertains to his 
service connection claim considered here.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a), 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2007).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

The Board will proceed with its discussion in three parts:  
presumptive service connection under 38 C.F.R. § 3.309(a) and 
(d); radiogenic disease under 38 C.F.R. § 3.311; and Combee 
considerations.  

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  The 
service medical records include no complaint, finding or 
diagnosis concerning the veteran's prostate gland, and there 
is no evidence that the veteran's prostate cancer was present 
during his service.  Further, the evidence does not show, nor 
does the veteran contend, that his prostate cancer was 
present to a compensable degree within one year after 
service.  Rather, private medical records show that while the 
veteran was shown to have a history of elevated readings for 
prostate specific antigen starting in 1991, prostate cancer 
was first diagnosed in August 1994.  At that time, 
pathological studies following multiple needle biopsies of 
the prostate showed areas of moderately differentiated 
adenocarcinoma after which the veteran underwent a radical 
prostatectomy.  With no evidence of prostate cancer until 
many years after service, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(a) are not for 
application.  

The veteran does not contend that he was a participant in a 
radiation risk activity as defined by 38 C.F.R. § 3.309(a), 
and that he was not a participant was confirmed by the 
Defense Threat Reduction Agency (DTRA) in a letter dated in 
May 2002.  In any event, prostate cancer is not one of the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the veteran's claim that 
his prostate cancer is due to in-service radiation exposure.  

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's prostate cancer is related to his exposure to 
ionizing radiation in service.  As was outlined earlier, 
prostate cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311, the provisions of which have been reviewed above and 
will not be repeated.  The veteran contends that he was 
exposed to ionizing radiation while he was stationed on 
Kwajalein in 1956 and 1957, during which time he states he 
actually saw one bomb blast.  He contends that his exposure 
to ionizing radiation was by virtue of the proximity of 
Kwajalein to the Eniwetok and Bikini Atolls where U.S. 
nuclear tests took place from 1946 to 1958.  

In September 2006, DTRA provided a radiation dose assessment 
for the veteran.  DTRA explained that based on 
recommendations of the Veteran's Advisory Board on Dose 
Reconstruction it had obtained doses for the veteran based on 
worst-case parameters and assumptions.  DTRA provided a 
report of the scenario describing the veteran's activities on 
Kwajalein based on available military records and the 
veteran's recollections and statements.  It took into account 
the dates he was stationed on Kwajalein, his statements that 
he spent most of his days outside, it rained often, and the 
wind blew all the time along with his statements about having 
lost substantial amounts of hair while stationed on the 
island.  DTRA noted that the veteran had reviewed the 
scenario description and indicated his acceptance as 
indicated by his signature on the report describing the 
scenario.  DTRA concluded that the radiation doses that the 
veteran could have received are not more than:  external 
gamma dose of 18 rem; external neutron dose of 0.5 rem; 
internal committed dose to the prostate (alpha) of 4.5 rem; 
and internal committed dose to the prostate (beta + gamma) of 
2 rem.  

In October 2006, in accordance with the provisions of 
38 C.F.R. § 3.311, the veteran's case was forwarded to the 
Under Secretary for Benefits, that is, the Director of the 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's prostate cancer and his exposure to 
ionizing radiation in service.  In that request, the Under 
Secretary for Benefits provided information concerning the 
dose assessment for the veteran, his age at exposure, his 
family history, as well as time-lapse between exposure and 
initial diagnosis of the prostate cancer.  

In a December 2006 memorandum titled Advisory Opinion - 
Radiation Review Under 38 C.F.R. § 3.311, the Acting 
Director, Compensation and Pension Service (Acting Under 
Secretary for Benefits) outlined the response from the Under 
Secretary for Health who he noted had indicated that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  He 
further noted that the Under Secretary for Health had used 
the Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's prostate cancer.  
In accordance with guidance on using the NIOSH IREP, the 
cancer model for all male genitalia was used, and the 
computer software calculated a 99th percentile value for the 
probability of causation of 23.60 percent.  The Acting Under 
Secretary for Benefits noted that the medical opinion from 
the Under Secretary for Health advised that it was unlikely 
that the veteran's prostate cancer resulted from his exposure 
to ionizing radiation in service.  

In his December 2006 Advisory Opinion - Radiation Review 
Under 38 C.F.R. § 3.311, the Acting Under Secretary for 
Benefits outlined the circumstances of the veteran's 
radiation exposure, his radiation doses, the date of 
diagnosis of his prostate cancer and his age at that time, as 
well whether there was a post-service history of radiation 
exposure or a family history of cancer.  He stated that as a 
result of the medical opinion of the Under Secretary for 
Health, he had determined there is no reasonable possibility 
that the veteran's prostate cancer resulted from radiation 
exposure in service.  

In its June 2007 supplemental statement of the case, the VA 
Appeals Management Center continued the denial of the claim, 
and the appeal is now before the Board.  The question that 
must be answered by the Board, therefore, is whether there is 
a nexus between the veteran's prostate cancer diagnosed in 
August 1994 and his exposure to ionizing radiation while he 
was stationed on Kwajalein in 1956 and 1957.  The question 
presented in this case is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board acknowledges that the veteran has submitted a 
June 2005 newspaper article titled "Cancer risk found in 
lowest radiation levels." The article refers to a National 
Academy of Sciences (NAS) panel report and states that the 
report says it is unlikely that there is a threshold of 
radiation exposure below which cancers are not induced.  It 
further reported that the NAS report stated that while at low 
doses the number of radiation-induced cancers would be small, 
as the overall lifetime exposure increases, so does the risk.  
The NAS panel's chairman was quoted as saying the scientific 
research base shows there is no threshold of exposure below 
which low levels of ionized radiation can be demonstrated to 
be harmless or beneficial.  The newspaper article suggests 
that any level of ionizing radiation exposure can potentially 
cause cancer.  

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509, 513-14 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus); 
Mattern v. West, 12 Vet. App. 222, 228 (1999) (medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional).  

In this case, however, the newspaper article submitted by the 
veteran is not accompanied by any supportive medical opinion 
from a medical professional.  Additionally, it is generic in 
nature, and it fails to demonstrate the relationship between 
the veteran's prostate cancer and his exposure to radiation 
in service.  For these reasons, the Board must find that the 
newspaper article submitted by the veteran does not contain 
the specificity to constitute competent evidence of the 
claimed medical nexus.  Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The only competent probative evidence concerning a nexus 
between the veteran's radiation exposure and his prostate 
cancer is that from the VA Under Secretary for Health.  His 
opinion, as described by the Acting Under Secretary for 
Benefits, was based on the radiation dose estimates for the 
veteran, and it is squarely against the claim.  Likewise, the 
advisory opinion of the Acting Under Secretary for Benefits 
considered the evidence in its entirety, including the dose 
estimates and time lapse between exposure and onset of the 
disease and concluded there is no reasonable possibility that 
the veteran's prostate cancer resulted form radiation 
exposure in service.  

Although the veteran has expressed his opinion that his 
prostate cancer is attributable to his exposure to radiation 
during service, lay persons such as the veteran are not 
competent to render opinions concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, taking into consideration the provisions of 38 C.F.R. 
§ 3.311, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Combee

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his cancer, the veteran has not presented, nor does the 
record reveal, any other potential theory for a grant of 
service connection for his prostate cancer.  As was discussed 
earlier, the Board has found the preponderance of the 
evidence to be against the veteran's proposition that his 
prostate cancer is etiologically related to radiation 
exposure sustained during service.  The veteran has presented 
no other relevant evidence than that discussed above, and the 
evidence that has been obtained under VA's duty to assist is, 
as discussed above, against the claim.  

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
veteran's prostate cancer was present until more than a year 
after service or that it was etiologically related to any 
incident of service including exposure to ionizing radiation.  
The Board therefore concludes that the veteran's prostate 
cancer was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein.  

In view of the foregoing, the benefit of the doubt doctrine 
is not for application, and service connection for prostate 
cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


